Case 1:17-cv-00233-MAC-ZJH Document 37 Filed 05/12/20 Page 1 of 2 PageID #: 359




  UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


 EDWIN JAMES JOHNSON,                              §
                                                   §
                 Petitioner,                       §
                                                   §
 versus                                            §    CIVIL ACTION NO. 1:17-CV-233
                                                   §
 DIRECTOR, TDCJ-CID,                               §
                                                   §
                 Respondent.                       §

                     MEMORANDUM ORDER ADOPTING THE
               MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          Petitioner, Edwin James Johnson, a prisoner currently confined at the Michael Unit with

 the Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se

 and in forma pauperis, filed this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

          The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The Magistrate Judge recommends the petition be dismissed as barred by the statute of limitations.

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

 objections to the Report and Recommendation have been filed to date.

                                               ORDER

          Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

 and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in this

 case in accordance with the Magistrate Judge’s recommendations.
Case 1:17-cv-00233-MAC-ZJH Document 37 Filed 05/12/20 Page 2 of 2 PageID #: 360



        In addition, the court is of the opinion petitioner is not entitled to a certificate of

 appealability. An appeal from a judgment denying post-conviction collateral relief may not

 proceed unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard

 for a certificate of appealability requires petitioner to make a substantial showing of the denial of

 a federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v.

 Dretke, 362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, petitioner need not

 establish that he would prevail on the merits. Rather, he must demonstrate that the issues are

 subject to debate among jurists of reason, that a court could resolve the issues in a different

 manner, or that the questions presented are worthy of encouragement to proceed further. See

 Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate of appealability

 should be resolved in favor of petitioner, and the severity of the penalty may be considered in

 making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied,

 531 U.S. 849 (2000).

        In this case, petitioner has not shown that the issues are subject to debate among jurists of

 reason or worthy of encouragement to proceed further. As a result, a certificate of appealability

 shall not issue in this matter.

        SIGNED at Beaumont, Texas, this 12th day of May, 2020.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                  2
